ACCEPTED
                                                                                                01-15-00032-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          9/14/2015 11:09:38 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                            CAUSE NO. 01-15-00032-CR
                            CAUSE NO. 01-15-00033-CR
                                                                          FILED IN
JOE EDDIE ALEJANDRO                        §                 1st COURT
                                                IN THE COURT OF        OF APPEALS
                                                                  APPEALS    FOR
                                                                     HOUSTON, TEXAS
                                           §
                                                                  9/14/2015 11:09:38 AM
V.                                         §    THE FIRST     JUDICIAL    DISTRICT,
                                                                  CHRISTOPHER A. PRINE
                                           §                               Clerk
THE STATE OF TEXAS                         §    AT HOUSTON, TEXAS

          ____________________________________________________

                         STATE’S MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF
          ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned cases. The State would respectfully show the Court the following:

        1. On November 6, 2014, the appellant was convicted of the offense of

aggravated sexual assault of a child (Ct. II), and indecency with a child by sexual

contact (Ct. III), and his punishment was assessed in Count II at imprisonment for

thirty years, and in Count III at imprisonment for ten years.

        2. The appellant’s brief was filed in this Court on June 24, 2015.

        3. The State’s brief is presently due to be filed in this Court on August 24,

2015.

        4. The State has previously requested one extension of time to file its brief.

                                            1
      5. The State hereby requests a 30-day extension of time to file its brief, until

September 24, 2015.

      6. Good cause exists for the requested extension of time, for the following

reasons:

             In the past 30 days, the undersigned counsel for the State has
      been required to prepare the State’s petition for discretionary review in
      The State of Texas v. Jessica Sekerka Siegel, Case No. PD-0962-15, the
      State’s appellant brief in Jennifer Sobel v. The State of Texas, Case No.
      09-14-00426-CR,the State’s appellant brief in Gary Edward Vines v.
      The State of Texas, Case No. 09-14-00487-CR, the State’s appellant
      brief in Carol Ann Davis v. The State of Texas, Case No.
      09-15-00063-CR, the State’s answer to application for post-conviction
      writ of habeas corpus, and proposed findings of fact and conclusions of
      law in Ex parte Clyde James Freeman, Case No. 09-11-11188-CR-(3);
      the State’s answer to application for post-conviction writ of habeas
      corpus, and proposed findings of fact and conclusions of law in Ex
      parte Steven Keith Milliff, Case No. 11-03-02327-CR-(1).

            In addition, undersigned counsel is assigned to serve as the
      prosecutor on Montgomery County’s misdemeanor expunction and
      nondisclosure cases, and has been required to attend to numerous
      hearings and other duties pursuant to those assignments, and is also
      assigned to serve as the prosecutor on Montgomery County’s mental
      health cases, and has been required to attend to duties pursuant to that
      assignment

           Further, the undersigned counsel was out of the office from
      August 5, 2015, through August 7, 2015, on a pre-planned vacation.

           Consequently, counsel has not had sufficient time to prepare an
      adequate State’s brief in this case.

      THEREFORE, the State requests an extension of time to file its brief until


                                         2
September 24, 2015, in this case.

                                        Respectfully submitted,

                                        BRETT W. LIGON
                                        District Attorney
                                        Montgomery County, Texas


                                        /s/ Jason Larman
                                        JASON LARMAN
                                        Assistant District Attorney
                                        Montgomery County, Texas
                                        S.B.T. No. 24072468
                                        207 W. Phillips, Second Floor
                                        Conroe, Texas 77301
                                        (936) 539-7800
                                        (936) 788-8395 (fax)




                                    3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was

e-mailed to Ms. Heather Hall, attorney for the appellant on the date of the filing of

the original with the Clerk of this Court.


                                                    /s/ Jason Larman
                                                    JASON LARMAN
                                                    Assistant District Attorney
                                                    Montgomery County, Texas




                                             4